Honorable Gene R. Danish Chairman Board of Polygraph Examiners Suite 218 Executive Office Terrace 111 West Anderson Lane Austin, Texas 78752
Re: Authority of Board of Polygraph Examiners to pay a 1975-76 travel claim when all 1975-76 funds have been spent.
Dear Mr. Danish:
You inquire whether the Board of Polygraph Examiners has authority to reimburse one of its members for certain travel expenses incurred during the fiscal year ending August 31, 1976. No claim for these expenses was submitted prior to September 1, 1976. Since the Board had, at that time, no funds remaining from the fiscal year 1975-76, you ask whether the claims may be paid from the 1976-77 fiscal year's budget.
The Board of Polygraph Examiners is responsible for administration of the Polygraph Examiners Act. V.T.C.S. art. 4413 (29cc), § 5(a). Authorization to expend funds for the Board's work is provided in section 6(c) as follows:
  All fees collected under the provisions of this Act shall be paid to the Treasurer of the State of Texas. Funds necessary for the enforcement of this Act and the administration of its provisions shall be appropriated by the Legislature, but the funds so appropriated for a biennium shall not exceed the total amount of the fees which it is anticipated will be collected hereunder during such biennium.
Travel allowances for Board members are subject to the General Appropriations Act. V.T.C.S. art. 4413 (29cc), § 5(b).
The 1975 General Appropriations Act appropriated funds to the Board for each of the years ending August 31, 1976 and August 31, 1977 respectively. Acts 1975, 64th Leg., ch. 743, art. IV, at 2758. See Fulmore v. Lane, 140 S.W. 405, 410 (Tex. 1911). This office has said in prior opinions that funds provided for one fiscal year are intended to be available only for expenditures necessary for the agency to operate during that year. Attorney General Opinions V-1397 (1952); O-2380 (1940). This principle has been applied to expenditures for services, Attorney General Opinion O-2815 (1940), and consumable supplies, Attorney General Opinions O-6883 (1945); O-2380 (1940). An exception has been made for capital expenditures, since they go to purchase items that will be used long after the year of acquisition. Attorney General Opinions C-625 (1966); V-1397 (1952). We find no authority for excepting the travel expenses in this case from the general rule.
The Board may not pay the travel claims out of its 1976-77 appropriation. See Pickle v. Finley, 44 S.W. 480 (Tex. 1898).
 SUMMARY
The Board of Polygraph Examiners may not use funds appropriated for the fiscal year 1976-77 to reimburse a Board member for travel expenses incurred during the 1975-76 fiscal year.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee